DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application is being examined under the pre-AIA  first to invent provisions. The examiner notes that the earliest effective filing date of the present case is 6/29/2016, the filing date of parent case 15/196,242 (which is a CIP of the earlier cases in the family).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
The "pumps", "traveling block", "block position sensor", "top drive", "kelly", "rig floor", "standpipe" (from "standpipe pressure"), "hook" (from "hookload value"), and "plurality of sensors" of claims 1 & 10 are not shown.
The "standpipe" of claims 2, 5, 17, & 18 is not shown.
The "hook" of claim 4, 5, & 19 is not shown.
The "rotary", "drawworks", and "hook" of claims 6 & 11 are not shown.
The "rotary" of claim 7 is not shown.
The "drawworks" & "hook" of claims 8 & 13 are not shown.
The "plurality of drill pipes" and "stands" of claims 9, 14, & 15 are not shown.
The "third sensor", "standpipe", & "hook" of claim 20 are not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9 are rejected under 35 U.S.C. 101.
	Independent claim 1 is first held as failing the 101 requirement because the limitation "a memory comprising instructions executable by the processor" encompasses transitory forms of signal transmissions. The language "non-transitory computer readable instructions" must be used. This language must also be applied to dependent claims 6-9 which similarly recite "instructions for…".
	MPEP §2106.03, subsection II: "the BRI [broadest reasonable interpretation] of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves)". 
	Claims 2-9 depend from claim 1, and claims 6-9 also use "instructions" language that encompasses non-statutory transitory forms of signal transmission.

	Independent claim 1 is further held as failing the 101 requirement because the claim is directed to computer implementation of an abstract idea without significantly more. The claim is expressly directed to "a computer system", and therefore the recitations of "pumps"; "drill string"; "traveling block", "block position sensor", et al. are not structural requirements of the claim. In other words, the claims is worded so that the only clear structural requirements of the "computer system" are "a processor" and "memory comprising instructions".
	While the claim is directed to a statutory category ("a computer system" is a product), the claim recites the abstract idea of data collection and analysis by a computer  (MPEP §2106.04(a)(2), subsection III(C) - A claim that requires a computer may still recite a mental process), as shown by the phrasing of the preamble versus body of the claim. In other words, the implementation & the structure not required by the body of the claim are not encompassed by the "computer system" as currently recited, and therefore can not be held as "significantly more elements that integrate the judicial exception into a practical application" (MPEP §2106.04, subsection IIA).
	By contrast, independent claim 10 is a method claim that clearly requires the structure and steps recited therein, whereas claim 1 requires a generic off-the-shelf computer processor and memory with instructions thereon; instructions which may also be transitory.
	Amending the preamble of claim 1 to recite "A drilling system" (with similar amendments to the dependent claims' preambles) would obviate this issue as the claim would then reasonably require the "significantly more" integration of the various non-computer components in the body of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Independent claim 1 is held as indefinite for the phrase "the one or more second values". This lacks proper antecedent basis earlier in the claim, which expressly requires "a plurality of second values". Therefore, "the one or more second values" requires that only one "second value" is present, thus contradicting the earlier recitation.
Claim 1 is further held as indefinite for "resuming drilling operations". First, no step of drilling and the cessation of drilling is recited. The phrase "resuming" implies some previous drilling operation but the claim does not clearly recite it, thus making it unclear how or if it further limits the claim. Second, given the generic wording of "drilling operations", everything in the claim can be construed as a "drilling operation", including all of the preceding steps. In other words, running a drill string into a wellbore is a "drilling operation". It is therefore unclear what a "drilling operation" is given that the entire claim can be construed as one, but the final clause is worded as though it is not.
Claims 2-9 depend from claim 1.

Claims 2-5 are further indefinite for their respective "a standpipe pressure value", "a torque value", & "a hookload value" recitations therein. These values have already been recited in parent claim 1, so the phrases of claims 2-5 should use "the" or "said" before the noun, not "a".

Claim 5 is further indefinite for the phrase "the plurality of the first values are obtained upon resumed movement of the traveling block". It is unclear how or if this differs from the "upon detecting the movement of the traveling block, obtaining a first plurality of values" limitation already in parent claim 1. Further, no stopping & resuming movement of the traveling block is recited, thus making it unclear how or if this limitation further defines the "computer system".

Claim 6 is further indefinite for several reasons. First, "when rotary is not engaged" appears to contain a typographical error, but the examiner is unsure of Applicant's intent. No commensurate recitation is in parent claim 1 that provides context for this clause.
Second, "a drawworks movement" is indefinite because it is unclear how or if this differs from "detecting movement of a travel block". Applicant's change in nomenclature renders the clause indefinite because they appear to be describing the same movement.
Finally, the examiner views "differential pressure" as being indefinite without a statement of what that differential pressure is between. This limitation only has useful meaning when it has some clear basis in the system. But the claim recites it as though "differential pressure" is a singular known variable between the same features in every oilfield system. This is further illustrated by the subsequent recitation linking "differential pressure value measurement" to "a nonrotating hook load calibration reference". Without importing the limitations from ¶ 208 into the claims, it is unclear how this limits the claim. 

Claim 7 is further indefinite for several reasons. First, "after rotary is engaged" appears to contain a typographical error, but the examiner is unsure of Applicant's intent.
Second, it is unclear how or if the "measuring a torque value" differs from the "a torque value" already recited in parent claim 1.

Claim 8 is further indefinite because it is unclear how or if the "drawworks" differs from the "traveling block" in parent claim 1. Both are recited as moving and neither are shown in the drawings.

Independent method claim 10 is indefinite for the phrase "responsive to a first sensor that measures a position…". This is passive voice in a method claim which unclearly limits the claim. Is the "position" actually measured in the method or not? In other words, the method should clearly recite "measuring, by a first sensor, a position…" (or some grammatical variation thereof).
Further, the phrase "lowering the drill string into the wellbore" is indefinite because the first clause requires that the drill string is already in the wellbore: "a wellbore having a drill string therein"). This "lowering the drill string into the wellbore" limitation therefore appears to contradicts the earlier recitation, or at least is unclear with respect to it.
Finally, the claim is indefinite for "resuming drilling operations". No step of drilling and the cessation of drilling is recited. The phrase "resuming" implies some previous drilling step but the claim does not clearly recite it, thus making it unclear how or if it further limits the claim. Second, given the generic wording of "drilling operations", everything in the claim can be construed as a "drilling operation", including all of the preceding steps. In other words, running a drill string into a wellbore is a "drilling operation". It is therefore unclear what a "drilling operation" is given that the entire claim can be construed as one, but the final clause is worded as though it is not.
Claims 11-20 depend from claim 10.

  Claim 11 is further indefinite for the phrase "a drawworks movement" is indefinite because it is unclear how or if this differs from "detecting movement of a travel block". Applicant's change in nomenclature renders the clause indefinite because they appear to be describing the same movement. Neither element is shown in the drawings.
Further, the phrase "the drill string is not rotating prior to a drawworks movement and resumption of drilling operations", but parent claim 10 recites "rotating the drill string" as the first listed method step, before "detecting movement of a traveling block" and before "resuming drilling operations". While method claim 10 does not inherently require an order of steps, the recitation of claim 11 appears to be contradictory to the plain interpretation of the method of claim 10, and unclearly limits it.
Further, the examiner views "differential pressure" as being indefinite as currently recited, as similarly described for claim 6 above.
Finally, the use of "when…" in the first clause effectually renders the entire claim optional, thus making it unclear how or if it further limits parent claim 10. Rather the claim should read "measuring a differential pressure value prior to…" so as to clearly require the step.

Claim 12 is further indefinite for the phrase "a torque value after the drill string begins rotating". First, it is unclear how or if the "a torque value after the drill string begins rotating" differs from the "a torque value" already in claim 10.

Claim 13 is further indefinite for the recitation of "when a drawworks is lowering the drill string". It is unclear how or if this differs from the "lowering the drill string into the wellbore" step already in parent claim 10. This clauses are not recited with any apparent relationship to each other, and no "drawworks" are shown in the figures.
Further, the use of "when…" in the first clause effectually renders the entire claim optional, thus making it unclear how or if it further limits parent claim 10. Rather the claim should read "measuring a hookload vale while…" so as to clearly require the step.

Claim 16 recites "sending an alert when the pipe tally correction value exceeds the threshold". This is indefinite because the use of "when" effectually renders the claim optional. Rather the claim should read "detecting that the pipe tally correction value exceeds the threshold, and sending an alert responsive 

 Claim 17 is further indefinite for the use of "differential pressure" without any clear basis for what the differential is between, as similarly described for claim 6 above.

Claim 18 recites "calibrating a differential pressure zero point when the first value comprises a standpipe pressure value". First, the examiner holds this use of "differential pressure zero point" as indefinite as similarly described for claim 6 above. Claim 18 does not clearly define the "differential pressure zero point", but merely tenuously links it to "standpipe pressure" without a statement that the standpipe pressure defines part of the "differential pressure". In order to give "differential pressure zero point" a meaningful interpretation, limitations from the specification would have to be imported into the claims where they are not required. Applicant themselves disclaim the limiting nature of the specification in the final paragraph.
Further, claim 18 is held as indefinite because it's us of "when the first value comprises a standpipe pressure value". This effectually renders the entire claim optional. Rather the claim should read "wherein the first value comprises a standpipe pressure value, further comprising calibrating…"

Claim 19 uses "when" language that is held as indefinite as similarly described for claim 18 above.

Allowable Subject Matter
The examiner notes that no prior art rejections are presented above. While this does indicate a level of novelty to the claims as currently worded, the relatively significant 101 & 112 issues described above currently prevent the examiner from indicating them as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676